Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-2006

USA v. Awwad
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2241




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Awwad" (2006). 2006 Decisions. Paper 921.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/921


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      NO. 05-2241


                            UNITED STATES OF AMERICA

                                            v.

                          HAITHAM AWWAD, also known as
                              TANMAN4YOUNGERF

                                    Haitham Awwad,
                                       Appellant




                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                        (D.C. Crim. Action No. 02-cr-00481)
                       District Judge: Hon. Timothy J. Savage


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 19, 2006

                 BEFORE: McKEE and STAPLETON, Circuit Judges,
                         and McCLURE,* District Judge

                              (Opinion Filed June 12, 2006)




* Hon. James F. McClure, Jr., United States District Judge for the Middle District of
Pennsylvania, sitting by designation.
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Haitham Awwad appeals his conviction under 18 U.S.C. § 2422(b) for attempting

to use a means of interstate commerce (the Internet) to persuade, induce, and entice a

minor to engage in sexual activity and his conviction under 18 U.S.C. § 2423(b) for

traveling in interstate commerce for the purposes of engaging in sexual conduct with a

minor. He argues on appeal that he cannot be convicted under either statute because his

intended victim was, in fact, not a minor but an undercover FBI agent posing as a minor

online. While his appeal was pending we rejected the precise arguments made by Awwad

under both of these statutory provisions in United States v. Tykarsky, __ F.3d __, 2006
WL 1236824 (3d Cir. May 10, 2006). Accordingly, we will affirm the order of the

District Court.




                                             2